Citation Nr: 0832527	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.

3.  Entitlement to an initial disability rating greater than 
20 percent for lumbosacral degenerative disc disease with 
spinal stenosis and spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1969, November 1990 to April 1991, and from August 
1991 to November 1991, with additional periods of active duty 
for training (ADT) and inactive duty training (IDT).  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
disagreed with this decision in September 2002.  He perfected 
a timely appeal and requested a Board hearing in December 
2002; however, he subsequently withdrew his Board hearing 
request in March 2004.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  The veteran has no better than level I hearing acuity in 
each ear.

2.  The veteran's service-connected tinnitus currently is 
assigned the maximum 10 percent rating available under 
Diagnostic Code (DC) 6260.  

3.  The veteran's lumbosacral degenerative disc disease with 
spinal stenosis and spondylosis is not productive of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months and is not manifested by 
limitation of thoracolumbar forward flexion to 30 degrees or 
less or severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (1998-2007).  

3.  The criteria for an initial rating greater than 20 
percent for lumbosacral degenerative disc disease with spinal 
stenosis and spondylosis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.46, 4.71a, DC 5293 (2002-
2007); DC 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the increased rating claim for bilateral 
hearing loss, the Board notes that, in a letter issued in 
October 2003, VA notified the appellant of the information 
and evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed 
the appellant to submit medical evidence showing that his 
service-connected bilateral hearing loss had worsened.  The 
veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA substantially has satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased (compensable) rating 
for bilateral hearing loss.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letter issued to the veteran and his service 
representative in October 2003 correctly requested evidence 
showing that his service-connected bilateral hearing loss had 
increased in severity, properly identified the sources of 
such evidence, and also invited the veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how his service-
connected bilateral hearing loss had worsened.  Although the 
VCAA notice letter did not indicate that the veteran also 
could submit evidence showing the effect that worsening of 
his disability had on his employment and daily life, the 
Board finds that failure to satisfy the duty to notify in 
that regard is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran and his service 
representative also have demonstrated actual knowledge of the 
VCAA's requirements by submitting additional evidence in 
support of the increased rating claim for bilateral hearing 
loss.

The veteran's higher initial rating claims for tinnitus and 
for lumbosacral degenerative disc disease with spinal 
stenosis and spondylosis are "downstream" elements of the 
RO's grant of service connection for these disabilities in 
the currently appealed rating decision issued in August 2002.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As noted above, in October 
2003, VA notified the veteran of the information and evidence 
needed to substantiate and complete these claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
October 2003 VCAA notice letter was not provided prior to the 
August 2002 rating decision currently on appeal, this rating 
decision was fully favorable to the veteran on the issues of 
service connection for tinnitus and for lumbosacral 
degenerative disc disease with spinal stenosis and 
spondylosis.  Because the veteran's higher initial rating 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the veteran.  See 
Dingess, 19 Vet. App. at 473.  

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the August 2002 rating decision was 
fully favorable to the veteran on the issues of service 
connection for tinnitus and for lumbosacral degenerative disc 
disease with spinal stenosis and spondylosis, and because the 
veteran's higher initial rating claims for tinnitus and for 
lumbosacral degenerative disc disease with spinal stenosis 
and spondylosis are being denied, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision and any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Veterans 
Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for tinnitus and for lumbosacral 
degenerative disc disease with spinal stenosis and 
spondylosis originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable to these claims.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA has provided the 
veteran with examinations to determine the current nature and 
severity of his service-connected bilateral hearing loss, 
tinnitus, and lumbosacral degenerative disc disease with 
spinal stenosis and spondylosis.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.  

Criteria & Analysis

The veteran contends that his service-connected bilateral 
hearing loss, tinnitus, and lumbosacral degenerative disc 
disease with spinal stenosis and spondylosis are more 
disabling than currently evaluated.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Bilateral Hearing Loss

The Board notes that, in August 2002, the RO granted service 
connection for bilateral hearing loss, assigning a zero 
percent evaluation effective September 18, 1997.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  A 
noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, DC 6100.  

The Veterans Court has held that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On VA examination in December 1997, speech recognition 
testing showed a score of 92 percent for the right ear and 96 
percent for the left ear.  Audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
5
5
15
35
15
LEFT
10
10
40
65
31

The examiner diagnosed mild to moderately severe 
sensorineural hearing loss at 4000-8000 Hz in the right ear 
and mild to moderately severe sensorineural hearing loss at 
3000-8000 Hz in the left ear.  Based on the audiometric 
findings, to include the pure tone average thresholds and 
speech discrimination scores, this translated to level I 
hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.   
Applying Table VII, DC 6100, this equates to zero percent 
(non-compensable) hearing loss.  See 38 C.F.R. § 4.85, 
DC 6100.

On VA examination in April 2001, the veteran reported 
difficulty understanding what was being said.  Speech 
recognition testing showed scores of 100 percent for both 
ears.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
15
20
45
24
LEFT
15
20
40
60
34

The examiner diagnosed mild to moderate sensorineural hearing 
loss at 4000 Hz in the right ear, and moderate to moderately 
severe sensorineural hearing loss at 3000-4000 Hz in the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level I hearing in both ears.  See 38 
C.F.R. § 4.85, Table VI.   Applying Table VII, DC 6100, this 
equates to zero percent (non-compensable) hearing loss.  See 
38 C.F.R. § 4.85, DC 6100.

On VA examination in February 2003, the veteran complained of 
difficulty understanding speech.  Speech recognition testing 
showed a score of 96 percent for both ears.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
25
50
29
LEFT
20
25
45
65
39

The examiner diagnosed moderate to moderately severe 
sensorineural hearing loss at 4000-8000 Hz in the right ear 
and moderate to moderately severe sensorineural hearing loss 
at 3000-8000 Hz in the left ear.  Based on the audiometric 
findings, to include the pure tone average thresholds and 
speech discrimination scores, this translated to level I 
hearing in both ears.  38 C.F.R. § 4.85, Table VI.   Applying 
Table VII, DC 6100, this equates to zero percent (non-
compensable) hearing loss.  See 38 C.F.R. § 4.85, DC 6100.

On VA examination in May 2007, the veteran reported 
experiencing difficulty understanding conversations.  Speech 
recognition testing showed a score of 100 percent for the 
right ear and 96 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
20
40
70
36
LEFT
20
30
60
80
48

The examiner diagnosed normal to severe sensorineural hearing 
loss across all frequencies bilaterally.  Based on the 
audiometric findings, to include the pure tone average 
thresholds and speech discrimination scores, this translated 
to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, DC 6100, this equates to zero 
percent (non-compensable) hearing loss.  See 38 C.F.R. 
§ 4.85, DC 6100.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for bilateral hearing loss.  The Board 
acknowledges the veteran's contentions regarding the impact 
of his hearing loss on his daily activities and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  As noted above, however, because assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  See Lendenmann v. Principi, 3 Vet. App. 345; 38 
C.F.R. §§ 4.85, Tables VI, VIA, and VII, DC 6100.  Applying 
the rating schedule to the results of his audiometric 
evaluations results in no more than a zero percent (non-
compensable) disability rating for the veteran's service-
connected bilateral hearing loss.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2007).  
The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral hearing loss has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Tinnitus

Tinnitus is evaluated under DC 6260 which was revised 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260 (2007).  
There is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under DC 6260.  Id. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) affirmed VA's long-standing interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained in 
Smith that an agency's interpretation of its own regulations 
was entitled to substantial deference by the courts as long 
as that interpretation was not plainly erroneous or 
inconsistent with the regulations.  Finding that there was a 
lack of evidence in the record suggesting that VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with regulations, the Federal Circuit concluded 
that the Veterans Court had erred in not deferring to VA's 
interpretation.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular evaluation in excess of a single 10 percent rating 
for tinnitus.  Therefore, the veteran's claim for an initial 
disability rating greater than 10 percent for tinnitus must 
be denied under both the old and new versions of DC 6260.  As 
disposition of this appeal is based on the law and not the 
facts of the case, the appeal must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Lumbosacral Degenerative Disc Disease with Spinal Stenosis 
and Spondylosis

In an August 2002 rating decision, the RO granted service 
connection for lumbosacral degenerative disc disease with 
spinal stenosis and spondylosis, assigning a 20 percent 
evaluation effective September 18, 1997 under DC 5293.

The Board notes that the rating criteria for evaluating spine 
disability have been amended several times during the 
pendency of this appeal.  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed below have a specified effective date 
without provision for retroactive application, no set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

DC 5293 (in effect prior to September 23, 2002) provided 
ratings based on intervertebral disc syndrome.  Moderate 
intervertebral disc syndrome with recurring attacks was to be 
rated 20 percent disabling.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief was 
to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5293 (in effect from September 23, 2002 through September 
25, 2003) provided that intervertebral disc syndrome 
(preoperatively or postoperatively) was to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  

DC 5293 (in effect from September 23, 2002 through September 
25, 2003) provided a 20 percent rating for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; and a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following DC 5293 (in effect from September 23, 2002 
through September 25, 2003) provided guidance in rating 
intervertebral disc syndrome.  Note (1) provided that, for 
purposes of ratings under DC 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a.

DC 5243 (effective September 26, 2003) provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for  Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 (effective September 26, 2003) provides 
that, for purposes of ratings under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.

The Veterans Court has held that, when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

VA outpatient treatment records dated in October 1997 reflect 
that the veteran was diagnosed with degenerative disc disease 
in his low back with some arthritic changes and some chronic 
pain but no neurological deficits.  

In a December 1997 letter, Dr. W.M.M. noted that the veteran 
had significant deterioration of his low back to the point 
that he was unable to do strenuous exercise and heavy lifting 
activities because recurrent bouts of severe back pain 
occurred whenever he did this.  Dr. W.M.M. expected that the 
veteran would be able to do routine activities of daily 
living and routine moderate duty work activities but would 
not be able to do heavy work activities such as lifting 
greater than 25 pounds repeatedly or lifting greater than 40 
pounds one time.  

On VA examination in December 1997, the veteran reported low 
back pressure.  He stated that he recently missed two days of 
work because the pain had become so severe.  He reported back 
stiffness.  He claimed that he had to walk with a limp some 
days.  He stated that the pain seemed to shoot down both legs 
some days.  Upon physical examination, the veteran had 
difficulty walking as well as sitting in a seat for longer 
than a few minutes.  The examiner estimated that the veteran 
had severe limitations due to his low back pain.  The veteran 
had paravertebral muscle spasm palpable in both the right and 
the left and the paralumbar areas.  He had tenderness in the 
region of the spinous process of L4-L5 and possibly of the 
upper sacrum.  Flexion was 0 to 32 degrees, extension was 0 
to 14 degrees, left and right lateral flexion was 0 to 24 
degrees, and left and right rotation was 40 degrees.  The 
diagnosis was lumbosacral degenerative disc disease, spinal 
stenosis, and spondylosis.  

On VA examination in April 2001, the veteran stated that he 
was working as a correctional officer.  He reported that he 
was able to work pretty much full-time and had missed only 3 
to 4 days of work over the past 2 years.  He claimed pain, 
stiffness, fatigability, and lack of endurance in the low 
back area pretty much daily.  He reported pain in the 
sacroiliac areas and at times the pain went down the legs.  
Flare-ups seemed to be precipitated by walking, standing, or 
physical activities and alleviated with rest.  The examiner 
noted little apparent increase in impairment of activity 
during these flare-ups since the veteran was often at home 
and was able to get as comfortable as possible.  Upon 
physical examination, there was some paravertebral muscle 
spasm in both lower extremities, in the lumbar area on the 
right and the left, and in the standing and the sitting 
position.  He had tenderness over the sacroiliac joint on the 
left.  There was no spinous process tenderness appreciated 
and sciatic notches were nontender.  Range of motion of the 
lumbar spine was forward bending 0 to 60 degrees with some 
pain, backward bending 0 to 20 degrees with pulling sensation 
in the abdomen, right lateral bending 0 to 24 degrees, left 
lateral bending 0 to 24 degrees, right rotation 0 to 36 
degrees, and left rotation 0 to 46 degrees.  X-rays revealed 
slight narrowing of the disk at L4-5 and L5-S1.  The 
diagnosis was lumbosacral degenerative disc disease, spinal 
stenosis, and spondylosis.    

On VA examination in February 2003, the veteran reported 
continued chronic pain in his low back which he described as 
sharp and radiating down both the anterior and posterior 
aspects of both lower extremities, stopping at the ankle.  He 
stated that the severity of his back pain during a flareup 
was 9/10.  He reported that flareups occurred 2 to 3 times 
per week and lasted 10-15 minutes until he could sit down or 
lay down to get some rest.  He stated that he could walk for 
at least 15 minutes, or about one-fourth of a mile, since he 
had to at least do this activity on his job as a corrections 
officer.  He reported that, at least one time per week, he 
had severe back pain where he had to stay in bed.  Upon 
physical examination, the veteran had normal curvature of his 
thoracolumbar spine.  There were no palpable spasms in the 
lumbar region.  Flexion was to 80 degrees, extension was to 
26 degrees, and side bending was to 28 degrees to the right 
and 30 degrees to the left.  X-rays revealed moderate facet 
joint osteoarthritis bilaterally at L5-S1, as well as a 
little disk protrusion at 4-5 and 5-1 which might compress 
very slightly on the dural sac at both levels.  The diagnosis 
was lumbosacral degenerative disc disease with spinal 
stenosis and spondylosis, as well as residual chronic 
progressive pain, radicular symptoms, and a mild decrease in 
range of motion.    

VA outpatient treatment records dated in June 2003 show that 
the veteran stated that he had chronic low back pain which 
was aggravated by activities which took place at work.  

Private medical records dated in June 2003 reflect that the 
veteran had flexion to 50 degrees, extension to 15 degrees, 
and lateral flexion to the right and left to 10 degrees.  

Private medical records dated in July 2003 show that, on 
magnetic resonance imaging (MRI) scan of the lumbar spine, 
there was mild generalized bulging of the annulus fibrosis at 
the L4-5 level and L5-S1 level.  

On VA examination in January 2004, the veteran reported 
stiffness in the morning upon waking up, but as his daily 
activity progressed, some of this stiffness resolved and 
improved slightly.  The examiner noted that the veteran was 
very vague on the amount of pain that he was having.  When he 
had a flareup, he stated that the pain was greater than 10 
and requested to "go to the house."  He reported that the 
average level of pain was approximately a 6-7 on a scale of 
1-10 with 1 being the least pain and 10 being the most pain.  
Upon physical examination, the veteran had normal curvature 
of the thoracolumbar area of the spine.  He did not appear to 
have any muscle spasming in his spine.  Flexion was to 100 
degrees, and hyperextension backward was to 10 degrees.  
Flexion to the left was to 29 degrees and to the right was to 
26 degrees.  The diagnosis was mild degenerative changes with 
some bulging discs at L4-L5 and L5-S1, a minimal 
neuroforaminal narrowing, as well as tenderness with 
palpation over the sacroiliac areas of the lower lumbar area 
and irritation to the sciatic nerve in the upper areas.  

On VA examination in August 2005, the veteran stated that he 
was working part time as a correctional officer.  Upon 
physical examination, there was slight flattening of the 
normal configuration of the lumbosacral spine area.  Active 
range of motion was forward flexion from 0 to 80 degrees, 
extension from 0 to 27 degrees, lateral flexion right from 0 
to 16 degrees, lateral flexion left from 0 to 24 degrees, 
rotation right from 0 to 24 degrees, and rotation left from 0 
to 46 degrees.  Passive range of motion was forward flexion 
from 0 to 80 degrees, extension from 0 to 27 degrees, lateral 
flexion right from 0 to 18 degrees, lateral flexion left from 
0 to 28 degrees, rotation right from 0 to 32 degrees, and 
rotation left from 0 to 56 degrees.  Repetitive range of 
motion was forward flexion from 0 to 74 degrees, extension 
from 0 to 25 degrees, lateral flexion right from 0 to 
12 degrees, lateral flexion left from 0 to 22 degrees, 
rotation right from 0 to 20 degrees, and rotation left from 0 
to 34 degrees.  He reported pain at level 6 on a scale of 0-
10 with range of motion.  With repetitive range of motion, he 
reported pain at level 7.  There was objective evidence of 
pain demonstrated with increased muscle spasms and 
costovertebral tenderness present in the lumbosacral area.  
Pain was present at 0 degrees and increased throughout the 
range of motion testing.  There was additional functional 
impairment and decreased range of motion secondary to pain, 
fatigue, weakness, and lack of endurance following repetitive 
use.  The major functional impairment was pain.  There was no 
fixed postural abnormalities or evidence of ankylosis in the 
lumbosacral spine area.  There were no abnormalities of the 
musculature of the back.  

On VA examination in May 2007, the veteran complained of 
decreased motion, stiffness, spasms, and moderate constant 
daily pain in the low back.  He reported daily moderate 
flare-ups of the spinal conditions which lasted for hours and 
were precipitated by standing and increased activity.  Active 
range of motion of flexion was from 0 to 70 degrees with pain 
beginning at 30 degrees and ending at 70 degrees.  Passive 
range of motion was from 0 to 73 degrees, with pain beginning 
at 30 degrees and ending at 73 degrees.  Active range of 
motion of extension was from 0 to 10 degrees, with pain 
beginning at 1 degree and ending at 10 degrees.  Passive 
range of motion was from 0 to 10 degrees, with pain beginning 
at 1 degree and ending at 10 degrees.  Left and right lateral 
flexion were from 0 to 30 degrees on active and passive range 
of motion.  Left and right lateral rotation were from 0 to 30 
degrees on active and passive range of motion.  The veteran 
did not have any episodes of incapacitation or being 
bedridden in the previous 12 months.  X-rays revealed mild 
degenerative disc space narrowing at L4-5 and L5-S1, mild 
degenerative spurring of the lumbar spine, and facet 
arthropathy evident at L4-5 and L5-S1.  The veteran was 
employed full time as a correctional officer.  He had no time 
lost from work during the previous 12-month period.  The VA 
examiner noted that this disability prevented exercise and 
sports.  There was a moderate effect on chores, shopping, 
recreation, and traveling.  There was a mild effect on 
bathing, dressing, and grooming.  There was no effect on 
toileting.  The diagnosis was lumbosacral degenerative disc 
disease, spinal stenosis and spondylosis.    

The Board finds that the preponderance of the evidence is 
against an initial disability rating greater than 20 percent 
for the veteran's lumbosacral degenerative disc disease with 
spinal stenosis and spondylosis under either the former or 
revised rating criteria for evaluating spine disabilities.  
Applying the former DC 5293 to the veteran's service-
connected lumbar spine disability, the Board finds that the 
veteran did not have severe intervertebral disc syndrome with 
recurring attacks with intermittent relief at any time during 
the pendency of this appeal.  For example, the various ranges 
of motion measured on VA examination in December 1997 and 
April 2001 fell within the moderate range of limitation.  The 
Board also finds that the veteran did not have intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months at any time during the pendency of 
this appeal.  For example, although the veteran reported at 
the February 2003 VA examination that, at least one time per 
week, he had severe back pain where he had to stay in bed, 
the Board notes that the competent medical evidence shows no 
objective findings of incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, as there is no evidence that a physician 
prescribed bed rest and treated severe back pain.  

Applying the current rating criteria to the veteran's 
service-connected lumbar spine disability, the Board notes 
that the documented ranges of pertinent spinal motion fail to 
meet the requirements for an initial rating greater than 
20 percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  There is no suggestion of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  For 
example, the May 2007 VA examiner noted that the veteran had 
flexion to 70 degrees.  Accordingly, the Board finds that an 
initial disability rating greater than 20 percent for the 
veteran's service-connected lumbar spine disability is not 
warranted under these criteria.

Again, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran, 
including 38 C.F.R. § 3.321(b)(1).  The veteran stated in May 
2007 that he was employed full time as a correctional officer 
and had lost no work time in the past 12 months.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.

Entitlement to an initial disability rating greater than 10 
percent for tinnitus is denied.

Entitlement to an initial disability rating greater than 20 
percent for lumbosacral degenerative disc disease with spinal 
stenosis and spondylosis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


